PER CURIAM.
— In this case there is no assignment of errors. Rev. Stats. 1901, par. 1586; Gardiner v. Gardiner, 7 Ariz. 73, 60 Pac. 875; Maricopa County v. Jordan, 7 Ariz. 4, 60 Pac. 693; Utah Canal Enlargement & Extension Co. v. London Co., 7 Ariz. 1, 60 Pac. 722. There is no statement of facts or bill of exceptions, except in the form of a transcript of the reporter’s notes. This transcript has not been allowed by the trial judge, and hence cannot be considered as a bill of exceptions. It was not filed in the district court within the term at which the judgment was rendered, and time within which it might be filed was not extended by an order of the court or judge. Therefore it cannot be considered as a statement of facts. Rule 2 of this court, 8 Ariz. vi, 71 Pac. vi.
Ignoring the reporter’s transcript, as not properly in the record, the record of the ease was not filed in this court until more than nine months after the record in the district court was completed and the appeal perfected, instead of within thirty days, as required by statute. Rev. Stats. 1901, par. 1582. The rules and statutes placing limitations of time within which appeals must be prosecuted are not unmeritorious technical restrictions, but have a sound basis as affording the protection due to an appellee that he be not indefinitely or unreasonably kept from the fruits of his successful litigation.
The judgment of the district court is affirmed.
CAMPBELL, J., not sitting.